Case 1-17-01085-ess   Doc 200-12   Filed 03/03/20   Entered 03/03/20 22:39:47




                           Exhibit L
Case 1-17-01085-ess   Doc 200-12   Filed 03/03/20   Entered 03/03/20 22:39:47
Case 1-17-01085-ess   Doc 200-12   Filed 03/03/20   Entered 03/03/20 22:39:47
Case 1-17-01085-ess   Doc 200-12   Filed 03/03/20   Entered 03/03/20 22:39:47
Case 1-17-01085-ess   Doc 200-12   Filed 03/03/20   Entered 03/03/20 22:39:47
Case 1-17-01085-ess   Doc 200-12   Filed 03/03/20   Entered 03/03/20 22:39:47
         Case 1-17-01085-ess              Doc 200-12          Filed 03/03/20         Entered 03/03/20 22:39:47



                                                                              ®
What is the Tuition Answer Loan?
The Sallie Mae Tuition Answer Loan provides up to $40,000 (not to exceed the cost of attendance at the student’s school) in
annual education financing. The Tuition Answer Loan is disbursed directly to the borrower and offers flexible repayment options,
convenient online account access and a competitive rate structure that rewards good credit.

Tuition Answer Loan proceeds are solely to pay for a student's qualified higher education expenses at an eligible educational
institution. Definition of the types of expenses considered "qualified higher education expenses"—for example books, fees, off-
campus housing, living expense, or commuting—may vary from school to school and may affect a student's ability to qualify for
financial aid and the loan amount the student is eligible to receive. Students and families seeking federal financial aid should
seek that assistance first, then use the Tuition Answer Loan for any remaining financial need gap and, if necessary, their expected
family contribution (EFC).

Who is eligible for a Tuition Answer Loan?
The Sallie Mae Tuition Answer Loan is available to
          ✔ Parents or other creditworthy individuals borrowing on behalf of students who are enrolled at least half time at an
            eligible, accredited college or university.
          ✔ Creditworthy students attending an eligible, accredited college or university at least half time. Student borrowers may
            be requested to apply with a cosigner.

Correspondence about loan payments will be sent to the person named in the “Borrower” section on the application.
The borrower, student and, if applicable, the cosigner must sign the application and all are liable for this loan.

Borrowers must:                                                      Student must:
✔ Have a U.S. Social Security number                                 ✔ Be enrolled* at least half time in a degree- or
✔ Be a U.S. citizen or permanent resident*                             certificate-granting program at a participating Title IV
✔ Have good credit or apply with a creditworthy cosigner               eligible, degree-granting institution. Please refer to
                                                                       https://tuitionanswer.salliemae.com/TA/welcome.asp
✔ Have a source of income* or apply with a cosigner with               for school participation.
  income
✔ Generally, have reached age of majority in their state of
  residence


*See page 2 for required, supplemental documentation.




                                                                                                                                      Tuition Answer Loan Application and Promissory Note 2006-2007
About Sallie Mae®                                                    How to reach us
For more than 30 years, Sallie Mae, the nation's No.1                Phone             800-749-9100
paying-for-college company, has helped millions of                                     8AM -11PM ET, M-F (July-Jan)
Americans achieve their dream of a higher education.                                   8AM - 8PM ET, M-F (Feb-June)
We provide federal and private education loans for                                     8AM - 6PM, Sat and Sun (July-Nov)
undergraduate and graduate students and their parents,                                 9AM-3PM Saturday (Dec-June)
and offer comprehensive information and resources to                 E-mail            tuitionanswer@salliemae.com
assist students, parents and guidance professionals with
                                                                     Web site:         www.tuitionanswer.com
the financial aid process.
                                                                     Mail:             Sallie Mae
                                                                                       Tuition Answer Loan Processing
                                                                                       50 Braintree Hill Park, Suite 300
                                                                                       Braintree, MA 02184-8753
©2006 Sallie Mae
                                                                 1
         Case 1-17-01085-ess                  Doc 200-12              Filed 03/03/20        Entered 03/03/20 22:39:47



What documents must be submitted?                                          Interest Rates and Fees
                                                                           The interest rate is reset monthly and is based on the highest
Enrollment Verification                                                    U.S. Prime Rate as published in The Wall Street Journal. The
Please submit one of the following documents as proof of                   supplemental fee is a one-time fee assessed at disbursement
student enrollment:                                                        of your loan. The interest rate margin, and supplemental fee
✔ Copy of current tuition bill from the school for the aca-                assigned to your loan will be based on the better credit
   demic period indicated on this application                              history of the borrower or cosigner at the time of application,
✔ Copy of acceptance letter from the school verifying                      and the repayment option you select.
   enrollment for the academic period indicated on this
   application                                                             Rates and fees when interest or principal and interest pay-
✔ Copy of current registration schedule from the school                    ments are made while in school:
   for the academic period indicated on this application                   Credit History      Interest Rate      Supplemental Fee
                                                                           Excellent           Prime + 1%                  1%
Note: Document must show student name and school                           Good                Prime + 3%                  3%
name, and must reflect the same academic period as the                     Fair                Prime + 6.5%                4%
term for which the loan is requested. Academic period
must be the current or upcoming term and reflect full or                   Rates and fees when principal and interest payments are
half-time enrollment status.                                               deferred while in school:
                                                                           Credit History       Interest Rate    Supplemental Fee
Income Verification                                                        Excellent            Prime + 1.5%             3%
All borrowers and cosigners may be required to submit                      Good                 Prime + 4.5%            4.5%
one of the following documents as proof of current                         Fair                 Prime + 6.5%            6.5%
income:
✔ A copy of paycheck stub or letter from your employer,                    You will borrow the Supplemental Fee in addition to the loan
    dated within the last 40 days, that identifies your name,              amount requested. See page 3 for repayment examples.
    company name and year-to-date earnings
✔ If self-employed, a copy of your federal income tax returns
    (with all schedules) for the last two years*, or a letter from
                                                                           How do I follow the status of my loan?
    your CPA with your most recent tax return stating length               On Paper
    of self-employment in current profession and expected                  After we receive the completed, signed application and all
    adjusted gross income for the current year                             required documentation from all borrowers, we will notify the
✔ If retired, a copy of either your current pension/ retire-               borrowers on the loan via U.S. mail of the final decision status
    ment check or a bank statement of direct deposit                       and the interest rate and supplemental fee.
    and/or your most recent 1099 form
*If you need to obtain copies of your federal tax returns, call the        Sallie Mae typically processes the loan disbursement within 5
 IRS at 800-829-1040.                                                      days of final credit approval, or 60 days prior to the start of
                                                                           the loan period, whichever is later. The loan disbursement




                                                                                                                                              Tuition Answer Loan Application and Promissory Note 2006-2007
Identification                                                             date cannot be more than 60 days prior to the start of the
All borrowers and cosigners must submit one of the fol-                    academic period. The borrower and cosigner on the loan
lowing documents for identity verification:                                will be mailed a Disclosure Statement on the date we
✔ Government-issued driver’s license or ID, or                             process the loan disbursement. The loan check will be
✔ Government-issued Passport                                               mailed under separate cover to the Borrower listed on the
                                                                           application. Additional checks may be sent for loans with
Eligible Permanent Residency                                               multiple disbursements.
For any borrower applying as an eligible permanent resi-
dent, you must submit one of the following:                                Online
✔ A copy of both sides of a current and valid CIS Form I-                  Prior to Disbursement, you can check the status of your
   551, Resident Alien Card                                                Tuition Answer Loan at any time by logging in to the check
✔ A Temporary CIS I-551                                                    status function at www.tuitionanswer.com. You will need your
✔ Form I-90, Application to Replace Alien Registration Card                loan confirmation number to access your loan information.

                                                                           Once you have received your loan check, you must enroll in
What are the loan terms?                                                   Manage Your LoansSM (MYL) at www.salliemae.com to view
Refer to the Promissory Note for complete details on loan                  your loan account information for the life of your loan. Using
terms and conditions.                                                      MYL, you can make online payments, verify that payments
                                                                           have been received and credited to your account, update
Loan Amount                                                                your address, register to receive important life-of loan account
You may request from $1,500 up to $40,000 per year (not                    information via e-mail, and have 24/7 access to a variety of
to exceed the cost of attendance at the student’s school).                 helpful forms and other online services.

                                                                       2
        Case 1-17-01085-ess                Doc 200-12             Filed 03/03/20           Entered 03/03/20 22:39:47



What are the repayment options?                                        Repayment and APR examples
You may:                                                               These examples will help you estimate your monthly pay-
                                                                       ment on your student loan. When your loan is approved,
✔ Pay principal and interest while in school, or                       Sallie Mae will send you a Truth in Lending Disclosure that
✔ Pay only interest while in school, or                                will provide detailed information about your loan payments.
                                                                       Be sure to review this statement carefully before cashing
✔ Defer principal and interest while in school
                                                                       the loan check. The actual interest rate of your loan will be
                                                                       set at the time your loan is made and will be subject to
Repaying principal and interest while in school will result in
                                                                       change monthly. The following repayment examples
overall lower finance charges. Paying only interest while in
                                                                       assume a $10,000 loan balance plus the supplemental
school will result in initial lower monthly payments but will
                                                                       fee, paid out in a single disbursement, a 42-month in-
increase the number of monthly payments and overall loan
                                                                       school period, a 6-month grace period and a constant
costs. Deferring both principal and interest will result in the
                                                                       Prime Rate of 8%*.
highest overall finance charges, including a higher fee at dis-
bursement; full-time students sometimes choose this option                       Immediate repayment of principal and interest
because they do not have the income to make payments                                    Monthly
while in school. See the examples of each option.                           Credit      payment          Months in           Total of     APR2
                                                                            rating      amount           repayment          payments

The repayment period is up to 30 years, depending on the                   Excellent      $91               240              $21,840     9.14%

amount you borrow.                                                           Good        $106               240              $25,440     11.47%
                                                                             Fair        $128               240              $30,720     14.50%
See page 2 for interest rate and fee assessed based on the
borrower’s credit rating and repayment option.                                         Paying only interest while in school
                                                                                        Monthly
                                                                            Credit      payment          Months in           Total of     APR2
                                                                            rating      amount           repayment          payments
                                                                           Excellent      $75        48 in-school/grace      $ 3,600     9.14%
                                                                                          $91               240              $21,840     9.14%
                                                                             Good        $92         48 in-school/grace      $ 4,416     11.47%
                                                                                         $106               240              $25,440     11.47%
                                                                             Fair        $121        48 in-school/grace      $ 5,808     14.50%
                                                                                         $128               240              $30,720     14.50%


                                                                           Deferring principal and interest payments while in school
                                                                                        Monthly
                                                                            Credit      payment          Months in           Total of     APR2
                                                                            rating      amount           repayment          payments
                                                                           Excellent     $132               240              $31,680     9.26%
                                                                             Good        $178               240              $42,720     12.03%




                                                                                                                                                   Tuition Answer Loan Application and Promissory Note 2006-2007
                                                                             Fair        $202               240              $48,480     13.29%


                                                                       Your interest rate will increase or decrease if the Prime
                                                                       Rate increases or decreases. The APR will change if the
                                                                       Prime Rate changes.

                                                                       Annual Percentage Rate (APR) represents the cost of your loan as
                                                                       1


                                                                       a yearly rate. It is not the interest rate on your loan; it is calculated
                                                                       using your current interest rate, your fee(s), and the number of
                                                                       years of repayment.




✔
                                                                       *The Prime Rate in effect June 1, 2006 is 8%



Application checklist
Remember to…
✔ complete all questions on the application                            ✔ enclose required documentation if not a U.S. citizen
✔ sign the application (student and borrowers)                         ✔ make a copy of the completed application and Notice
✔ enclose student enrollment verification                                to Cosigner (if applicable) for your records
✔ enclose income verification for borrower(s)                          ✔ read and keep the Promissory Note for your records



                                                                   3
         Case 1-17-01085-ess                 Doc 200-12           Filed 03/03/20            Entered 03/03/20 22:39:47



Promissory Note
In this Promissory Note (“Note”) the words “I”, “me”, “my”,               6. Disclosure Statement – The Truth In Lending Disclosure
“mine” and “we” mean the borrower, student borrower and                   Statement that will be sent prior to the time of the first
cosigner(s), unless the language specifically refers to only one          Disbursement Date and which is hereby incorporated into this
or the other. “You”, “your” and “yours” means the lender as               Note.
listed on page three of the application and any subsequent                7. Additional Terms - The terms "Interest", “Late Charge”,
holder of this Note.                                                      “Supplemental Fee”, “Payment Return Fee”, "Forbearance
                                                                          Fee", "Modification Fee" and “Collection Costs” are defined in
A. PROMISE TO PAY                                                         the Note sections so titled. "Variable Rate", "Index", “Prime
I promise to pay to your order according to the terms below:              Rate”, and "Margin" are defined under Section C. Interest.
the sum of the Loan Amount Requested to the extent it is
advanced to me, or on my behalf, which includes the                       C. INTEREST
Supplemental Fee (together the “Loan Amount”); other inter-               1. Accrual of Interest - Interest will accrue on the unpaid bal-
est, fees and charges accrued or Capitalized on the Loan                  ance of the Loan from the Disbursement Date until payment in
Amount as described in this Note; and, in the event of                    full at the Variable Rate (as defined below). The interest rate
Default, reasonable attorneys' fees, court costs and collection           will not exceed the maximum allowed by law.
agency fees to the extent permitted by law.                               2. Variable Rate - I will pay interest at a Variable Rate equal to
                                                                          the Index plus or minus the percentage identified on my
B. DEFINITIONS                                                            Disclosure Statement (the “Margin”), rounded to the nearest
1. Interim Period - The “Interim Period” will begin on the                one-fourth of one percent (0.25%). The Variable Rate will
Disbursement Date. The Interim Period will end 4 1/2 years                change on the first day of each month if the Index changes.
after the Disbursement Date or 6 months after the student                 The Index is the highest U.S. Prime Rate as published in The
graduates or drops below half time enrollment at an eligible              Wall Street Journal under the “Money Rates” section on the
school, whichever is earlier.                                             next to last New York business day of the prior month. A New
2. Repayment Period - The “Repayment Period” will begin on                York business day is defined as any day that is not a
the day after the Interim Period ends, or earlier if elected (see         Saturday, Sunday, holiday or other day on which banking insti-
Section D. Terms of Repayment) and will continue for up to                tutions in New York are authorized or ordered to close by law
360 months after the first principal and interest payment is              or executive order.
due, until the loan is paid in full.                                      3. Substitute Index - If The Wall Street Journal is not pub-
3. Capitalized Interest and Other Amounts - From time to                  lished or the U.S. Prime Rate is not stated, then the Index will
time, interest, fees or charges due and not yet paid may be               be determined by using the immediately preceding published
added, without notice, to the principal amount of the loan as             highest U.S. Prime Rate. If the U.S. Prime Rate ceases to be
provided in this Note. This addition is called “capitalizing” and         available, you will choose a comparable substitute.
such amounts are considered to be "Capitalized." Since
interest accrues on the outstanding principal balance, capital-           D. TERMS OF REPAYMENT
izing increases the total cost of the loan.                               1. Payment Due Date - My loan payments are due on the date
4. Default - You may declare my loan in default following an              specified by you. All payments must be made in U.S. dollars
event described in Section K. End to Interim Period; Whole                at the address specified by you.




                                                                                                                                               Tuition Answer Loan Application and Promissory Note 2006-2007
Loan Due; Rate After Default except as follows:                           2. Repayment Election: Pay Principal and Interest While in
– IDAHO, IOWA, KANSAS, MAINE and SOUTH CAROLINA                           School - If I elected to pay principal and interest while the stu-
   RESIDENTS ONLY: I will be in default if I fail to make a               dent is in school, I agree to repay this loan in consecutive
   payment as required by this Note (or within 10 days of the             monthly payments of principal and interest with the first pay-
   time required by this Note, for Iowa residents), or if the             ment due within 45 days after the first Disbursement Date.
   prospect of my payment or performance is significantly                 3. Repayment Election: Pay only Interest While in School - If I
   impaired. The burden of establishing the prospect of                   elected to pay only interest while the student is in school or I
   significant impairment is on you.                                      did not make a choice, I will pay only interest on my loan dur-
– WISCONSIN RESIDENTS ONLY: I will be in default (a) if I                 ing my Interim Period. I must pay principal and interest in
   permit to be outstanding an amount exceeding one full pay-             consecutive monthly installments during my Repayment
   ment which has remained unpaid for more than 10 days                   Period.
   after its scheduled due date or deferred due date, or I fail to        4. Repayment election: Defer Principal and Interest While in
   pay the first payment or the last payment within 40 days of            School - If I elected to defer principal and interest payments
   its scheduled due date or deferred due date, or (b) if I fail to       while the student is in school, I agree to repay this loan in
   observe any other provision of this Note, the breach of                consecutive monthly installments of principal and interest dur-
   which materially impairs my ability to pay the amounts due             ing my Repayment Period. Interest that accrues on my loan
   under the Note.                                                        during the Interim Period is Capitalized at the start of my
5. Disbursement Date – The date shown on the first Loan                   Repayment Period.
    check.                                                                5. Determining the Repayment Period - When the Interim
                                                                          Period ends, you will determine the Repayment Period for my
                                                                          loan, based on the then outstanding balance of my loan,



                                                                      4
         Case 1-17-01085-ess                Doc 200-12          Filed 03/03/20           Entered 03/03/20 22:39:47



including any Capitalized interest and other amounts,                   Payments in excess of the amount due will advance the next
as follows:                                                             payment due date by the number of whole payments satisfied
           Outstanding Balance/Repayment Period                         by the extra funds. (For example, if my payment amount is
           Up to $2,999/up to 4 years                                   $100, I am not delinquent and I pay $400 for the month of
           $3,000 to $3,999/6 years                                     January, my next payment due date will be May).
           $4,000 to $7,499/10 years                                    11. Payment in Full - If I wish to make a payment in satis-
           $7,500 to $9,999/15 years                                    faction of a disputed amount or balance, I must send it to
           $10,000 to $39,999/20 years                                  P.O. Box 3800, Wilkes-Barre, PA 18773-3800 with a letter
           $40,000 to $59,999/25 years                                  of explanation. To the extent permitted by law, you may
           $60,000 and above/30 years                                   accept late payments, partial payments, or payments marked
The Repayment Period may change if the interest rate                    "payment in full" or having similar language, without waiving
changes (see Section D.7. Interest Rate Changes During                  your rights under this Note.
Principal and Interest Payment Period). I agree to make
monthly payments of principal and interest to repay my loan             E. LATE CHARGE
within the Repayment Period. You will send me statements                If my payment (or any part of my payment) is more than 15
showing the amounts I must pay.                                         days late, I will pay a late charge of either $15 or 5% of the
6. Interest Rate Changes During Interest-Only Payment                   amount that is late, whichever is less.
Period - My monthly statement during periods of interest-only
payments will reflect the interest due based on the current             F. SUPPLEMENTAL FEE
rate. If the interest rate increases or decreases during any            1. Fee at Disbursement - You may charge a Supplemental Fee
period when I am required to make interest-only payments, my            and capitalize it at the Disbursement Dates of my loan. The
monthly payment amounts will increase or decrease.                      amount of this fee, if charged, will be identified on my
7. Interest Rate Changes During Principal and Interest                  Disclosure Statement as the Supplemental Fee paid or
Payment Period - If the interest rate changes during any peri-          Prepaid Finance Charge and will be a percentage of the prin-
od when I am required to make principal and interest pay-               cipal balance of my loan.
ments, my monthly payment amounts will stay the same but I              2. When Earned - I understand and agree that the
will be required to make more or fewer payments than would              Supplemental Fee, if any, is earned when assessed and is not
otherwise be required, unless my monthly payment is not                 subject to rebate if I prepay my loan.
enough to pay my principal and interest within a Repayment
Period of 30 years or twice the period set forth in the table in        G. PAYMENT RETURN FEE
Section D.5, whichever is less. During any month when there             If I make a payment and that payment is returned or refused
is a decrease from the interest rate in effect at the last pay-         by my bank for any reason, I agree to pay a charge of up to
ment adjustment, any amount remaining after accrued interest            $20.00 for each payment so returned. Such Payment Return
is paid will be applied to principal. During any month when             Fee may be Capitalized at your option.
there is an increase from the interest rate in effect at the last
payment adjustment, there will be excess interest that is not           H. FEES FOR FORBEARANCE OR MODIFICATION
paid (unless I voluntarily pay such interest). Any interest that        1. I may request, and you, at your sole discretion, may grant
remains unpaid will be Capitalized. If the interest rate increas-       me a Forbearance under which I may defer regularly sched-
es so that my monthly payment is not enough to pay my prin-             uled payments for a maximum of 6 months at a time. Interest




                                                                                                                                         Tuition Answer Loan Application and Promissory Note 2006-2007
cipal and interest within a Repayment Period of 30 years or             that accrues and remains unpaid during this period will be
twice the period set forth in the table in Section D.5.                 Capitalized at the end of the Forbearance. If I request a
Determining the Repayment Period, whichever is less, you will           Forbearance and you grant it, I agree to pay a Forbearance
increase my monthly payment to an amount that will do so.               Fee. The fee will be disclosed to me before any such
My statements will reflect any change in my payment amount.             Forbearance and will not exceed the amount then set by the
8. Amounts Owing at the End of the Repayment Period -                   lender for Forbearance.
Since interest accrues daily upon the unpaid principal balance          2. I may request, and you, at your sole discretion, may grant
of my loan, if I make payments after my payment due dates, I            me a Modification of my payment amount. If I request such
may owe additional principal and interest, fees and charges at          Modification and you grant it, I agree to pay a Modification
the end of the Repayment Period.                                        Fee. The fee will be disclosed to me before any such
9. Minimum Payment; Changing Payments - Notwithstanding                 Modification and will not exceed the amount then set by the
any paragraph of this Section, my combined monthly principal            lender for Modification.
and interest payments for all my Tuition Answer Loans will
never be less than $50, or the sum of the unpaid balances,              I. CHARGES FOR OPTIONAL SERVICES
whichever is less. If I wish to modify this Note to increase my         If I request and you agree to provide optional services to me
monthly payment amounts, or to choose a graduated repay-                in connection with my loan, you may charge me and I agree to
ment option, if available, I must call 1-888-2SALLIE. A fee             pay the fees for such services. The fee will be disclosed to
may be charged for such modifications, as provided under                me before I accept any such service and will not exceed the
Section H. Fees for Forbearance or Modification.                        amount then set by the lender for each service. Optional serv-
10. Payments - Payments will be applied first to Late                   ices may include, but are not limited to: (a) allowing me to
Charges, then to Payment Return Fees and Collection Costs,              make an expedited payment on my loan; (b) sending docu-
then to accrued interest, and the remainder to principal.               ments to me by express delivery or facsimile transmission.


                                                                    5
        Case 1-17-01085-ess                Doc 200-12            Filed 03/03/20          Entered 03/03/20 22:39:47



J. RIGHT TO PREPAY
I have the right to prepay all or any part of my loan at any             NOTICE TO COSIGNER:
time without penalty.                                                    You are being asked to guarantee this debt. Think
                                                                         carefully before you do. If the borrower doesn't pay
K. END OF INTERIM PERIOD; WHOLE LOAN DUE; RATE                           the debt, you will have to. Be sure you can afford to
AFTER DEFAULT                                                            pay if you have to, and that you want to accept this
Subject to Section B.4. Default, you have the right to cease to          responsibility.
make further disbursements to me and to give me notice that              You may have to pay up to the full amount of the debt
the Interim Period will end at once and the Repayment Period             if the borrower does not pay. You may also have to
will begin immediately or to give me notice that the whole out-          pay late fees or collection costs, which increase this
standing principal balance, accrued interest, and all other              amount.
amounts payable to you under the terms of this Note are due              The lender can collect this debt from you without first
and payable at once if:                                                  trying to collect from the borrower. The lender can use
1. I fail to make any payment to you when due; or                        the same collection methods against you that can be
2. I fail to provide a notice required in Section M.1                    used against the borrower, such as suing you, gar-
    Notices/Change in My Information on time; or                         nishing your wages, etc. If this debt is ever in default,
3. I break any of my other promises in this Note; or                     that fact may become a part of your credit record.
4. Any bankruptcy proceeding is begun by or against me and               This notice is not the contract that makes you liable
    not dismissed within 60 days, or I assign any of my assets           for the debt.
    to or for the benefit of my creditors; or
5. I make any false written statement in applying for this loan        I understand that the following notice is required by federal law
    or at any time during the Interim Period or Repayment              and is only applicable to loans issued to finance educational
    Period; or                                                         expenses at for-profit educational institutions or institutions oth-
6. I die or any cosigner dies; or                                      erwise subject to the FTC Holder Rule under 16 C.F.R. §433.2.
7. I am in Default on any loans I may already have with you, or
   on any loans I may have with you in the future.                       NOTICE:
You have these rights even if the listed event occurs during             ANY HOLDER OF THIS CONSUMER CREDIT
the Interim Period. In addition, if any of the listed events
occur, I will be required to pay interest on this loan accruing
                                                                         CONTRACT IS SUBJECT TO ALL CLAIMS
afterwards at the Variable Rate applicable to this loan prior to         AND DEFENSES WHICH THE DEBTOR
such event plus 2%. The Variable Rate will be subject to                 COULD ASSERT AGAINST THE SELLER OF
adjustment in the same manner as before.                                 GOODS OR SERVICES OBTAINED WITH
                                                                         THE PROCEEDS HEREOF. RECOVERY
L. COLLECTION COSTS
Unless prohibited by applicable law, I agree to pay you all              HEREUNDER BY THE DEBTOR SHALL NOT
amounts, including reasonable attorneys' fees, and collection            EXCEED AMOUNTS PAID BY THE DEBTOR
agency, court and other collection costs that you incur in               HEREUNDER.
enforcing the terms of this Note (collectively, "Collection
Costs"). The Collection Costs that I agree to pay also include         6. State Notices - I understand that the following notices are




                                                                                                                                              Tuition Answer Loan Application and Promissory Note 2006-2007
fees and costs incurred in connection with any appellate or            required by or are necessary under state law and that these
bankruptcy proceedings.                                                notices may not describe all of the rights that I have under
                                                                       state or federal law. Unless otherwise indicated, each notice
M. NOTICES                                                             applies to Borrowers and Cosigners who live in the indicated
1. Change in My Information - I will send written notice to            state on the date that they sign this Note and to Borrowers
you, or any subsequent holder of this Note, within 10 days             and Cosigners who are residents of that state.
after any change in my name, address or telephone number or            – CALIFORNIA RESIDENTS ONLY: A married applicant may
School enrollment status.                                                apply for a separate account.
2. When Effective - Any notice required to be given to me by           – CALIFORNIA and UTAH RESIDENTS ONLY: As required
you will be effective when mailed to the latest address you              by California and Utah law, I am hereby notified that a nega-
have for me.                                                             tive credit report reflecting on my credit record may be sub-
3. Reports to Credit Bureau - You may report information                 mitted to a credit reporting agency if I fail to fulfill the terms
about my account to any credit bureaus. Late payments,                   of my credit obligations.
missed payments, or other defaults on my account may                   – IOWA and KANSAS RESIDENTS ONLY: (For purposes of
be reflected in my credit bureau report.                                 the following notice to Iowa and Kansas residents, “you”
4. Not Negotiable - This is a non-negotiable consumer note.              means the borrower and co-borrower, not the lender.)
5. Federal Notices - I understand that the following notice is           NOTICE TO CONSUMER 1. Do not sign this paper before
required by federal law. [For purposes of this notice, the               you read it. 2. You are entitled to a copy of this paper. 3.
words “you” and “yours” mean the Cosigner(s) who signed                  You may prepay the unpaid balance at any time without
the application, not the lender.]                                        penalty and may be entitled to receive a refund of unearned
                                                                         charges in accordance with law.



                                                                   6
         Case 1-17-01085-ess                  Doc 200-12           Filed 03/03/20            Entered 03/03/20 22:39:47



– MARYLAND RESIDENTS ONLY: You elect to make this                            FOR REPAYMENT OF THIS LOAN. IF THE
  loan pursuant to Subtitle 10 (Credit Grantor Closed End                    BORROWER DOES NOT PAY, THE LENDER
  Credit provisions) of Title 12 of the Maryland Commercial
  Law Article only to the extent that such provisions are not
                                                                             HAS A LEGAL RIGHT TO COLLECT FROM
  inconsistent with your authority under federal law (12                     YOU.
  U.S.C. §85, §1463(g), or §1831d, as appropriate) and                     – WISCONSIN RESIDENTS ONLY: For married Wisconsin
  related regulations and interpretations, which authority you               residents, my signature confirms that this loan obligation is
  expressly reserve.                                                         being incurred in the interest of my marriage or family. No
– MASSACHUSETTS RESIDENTS ONLY: Massachusetts                                provision of any marital property agreement, unilateral state-
  law prohibits discrimination based upon marital status or                  ment under §766.59 of the Wisconsin Statutes or court
  sexual orientation.                                                        decree under §766.70 adversely affects your interest
– MISSOURI RESIDENTS ONLY: ORAL AGREE-                                       unless, prior to the time that the loan is approved, you are
                                                                             furnished with a copy of the marital property agreement,
  MENTS OR COMMITMENTS TO LOAN
                                                                             statement, or decree or have actual knowledge of the
  MONEY, EXTEND CREDIT OR FORBEAR                                            adverse provision. My spouse has actual knowledge that
  FROM ENFORCING REPAYMENT OF DEBT                                           this credit is being extended to me and has waived the
  INCLUDING PROMISES TO EXTEND OR                                            requirements of Wisconsin Statute §766.56(3)(b), as
  RENEW SUCH DEBT ARE NOT ENFORCE-                                           acknowledged by his or her signature on the Notice to
                                                                             Married Wisconsin Residents.
  ABLE. TO PROTECT YOU (BORROWER(S))
  AND US (CREDITOR) FROM MISUNDER-                                         N. WHEN BOUND: CANCELLING
  STANDING OR DISAPPOINTMENT, ANY                                          1. I understand that when you accept the attached signed
  AGREEMENTS WE REACH COVERING                                             application, you are not agreeing to lend me money, and I am
                                                                           not bound to these credit terms, and that there will be no
  SUCH MATTERS ARE CONTAINED IN THIS
                                                                           such agreement until the later of the time of the Disbursement
  WRITING, WHICH IS THE COMPLETE AND                                       Date or my right to cancel as described in paragraph 2 has
  EXCLUSIVE STATEMENT OF THE AGREE-                                        expired.
  MENT BETWEEN US, EXCEPT AS WE MAY                                        2. Upon receipt of the Disclosure Statement, I will review it
  LATER AGREE IN WRITING TO MODIFY IT.                                     and if I am not satisfied with the terms of my loan as
                                                                           approved, I may cancel the Note and all disbursements. To
– NEVADA RESIDENTS ONLY: This is a loan for study.
                                                                           cancel this Note, I must call 1-800-749-9100 within 5 days of
– NEW JERSEY RESIDENTS ONLY: The section headings
                                                                           the date of the Disclosure Statement and I will not cash the
  of the Note are a table of contents and not contract terms.
                                                                           loan check.
  Portions of this Note with references to actions taken to the
  extent of applicable law apply to acts or practices that New
                                                                           O. ADDITIONAL AGREEMENTS
  Jersey law permits or requires. In this Note, acts or prac-
                                                                           1. You have the right to lend an amount less than the Loan
  tices (i) by you which are or may be permitted by “applica-
                                                                           Amount Requested or to accept or reject my application. You
  ble law” are permitted by New Jersey law, and (ii) that may
                                                                           also have the right to cancel any undisbursed amount if (a)
  or will be taken by you unless prohibited by “applicable law”
                                                                           the student ceases to be enrolled (at least half time) at the
  are permitted by New Jersey law.




                                                                                                                                                 Tuition Answer Loan Application and Promissory Note 2006-2007
                                                                           School or (b) any cosigner notifies you that he or she no
– NEW YORK, RHODE ISLAND and VERMONT RESI-
                                                                           longer wants to repay the amount not yet disbursed, or (c) an
  DENTS ONLY: I understand and agree that you may obtain
                                                                           event occurs as described in Section K End to Interim Period;
  a consumer credit report in connection with this application
                                                                           Whole Loan Due; Rate After Default, or (d) the School ceases
  and in connection with any updates, renewals or extensions
                                                                           to be eligible to participate in the Tuition Answer Loan pro-
  of any credit as a result of this application. If I ask, I will be
                                                                           gram. The reasons that the school may cease to be eligible
  informed whether or not such a report was obtained and, if
                                                                           to participate include, but are not limited to, voluntary agree-
  so, the name and address of the agency that furnished the
                                                                           ment with you to that effect, loss of eligibility to participate in
  report. I also understand and agree that you may obtain a
                                                                           one or more federally guaranteed student loan programs, and
  consumer credit report in connection with the review or
                                                                           a default rate on federally guaranteed student loans, some-
  collection of any loan made to me as a result of this applica-
                                                                           times referred to as a “cohort default rate,” deemed by you,
  tion or for other legitimate purposes related to such loans.
                                                                           in your sole discretion, to be excessive. I may go to
– OHIO RESIDENTS ONLY: The Ohio laws against discrimi-
                                                                           https://tuitionanswer.salliemae.com/TA/welcome.asp to
  nation require that all creditors make credit equally available
                                                                           determine whether my School participates at the time I
  to all creditworthy customers, and that credit reporting
                                                                           access this web page.
  agencies maintain separate credit histories on each individ-
                                                                           2. You may assign this Note at any time. If this Note is
  ual upon request. The Ohio Civil Rights Commission admin-
                                                                           assigned, the assignee will become the owner of this Note
  isters compliance with this law.
                                                                           and will have all your rights to enforce this Note against me. I
– VERMONT RESIDENTS ONLY: (For purposes of the fol-
                                                                           may not assign this Note or any of its benefits or any of my
  lowing notice to Vermont residents, “your” and “you” means
                                                                           obligations. The obligations of this Note will be binding on my
  any cosigner, not the lender.) NOTICE TO COSIGN-
                                                                           estate.
  ER: YOUR SIGNATURE ON THIS NOTE                                          3. I understand that the lender is located in the State of
  MEANS THAT YOU ARE EQUALLY LIABLE                                        Utah and this Note will be entered into in the same State.

                                                                       7
         Case 1-17-01085-ess                Doc 200-12           Filed 03/03/20             Entered 03/03/20 22:39:47



Consequently, the provisions of this Note will be governed               P. CERTIFICATION AND CONSENT TO INFORMATION
by federal laws and the laws of that State, to the extent                SHARING
not preempted, without regard to conflict of laws rules.                 1. I certify that the information contained in the application is
4. I understand that if the information on my Disclosure                 true, complete and correct to the best of my knowledge and
Statement conflicts with this Note, the information on my                belief and is made in good faith, that I am eligible for this loan
Disclosure Statement applies.                                            and that I will repay it according to the terms of this Note.
5. My failure to receive a statement does not relieve me of my           2. I authorize any school that the student may attend to
obligation to make my required loan payments in accordance               release to you or your agents any requested information
with the terms and conditions of this Note.                              pertinent to this loan (e.g., employment, enrollment status,
6. By accepting past due payments you do not waive or affect             current address) and advise you whether I am eligible for
any right to accelerate this Note. I waive any notice of dishon-         a future loan. I authorize you or your agents to check my
or, notice of protest, presentment, demand for payment, and              credit and employment history for this loan and for future
all other notices or demands in connection with this Note and            loans that may be offered to me, to answer questions
consent to the addition of a party who will be liable upon this          about their credit experience with me, and to release the
loan or any other loans I have outstanding under the program,            results of the credit review process to the School. I fur-
to any and all extensions, renewals, or releases of any party            ther authorize you to release any other information on
liable upon this loan or any other loans I have outstanding              this loan to the School or to other schools the student
under the program and to any waiver or modification that may             has attended for which I have taken out a student loan.
be granted by you, all without affecting or releasing any bor-           3. I authorize you to verify my identity by comparing infor-
rower or cosigner from such loans. My responsibility for repay-          mation provided by me with information obtained from a
ing this loan is not affected by the liability of any other person       consumer reporting agency, public database or other
to you or by your failure to notify me that a payment has not            source.
been made.                                                               4. I consent to the sharing of any information about this
7. If any provision of this Note is held invalid or unenforceable,       loan with my parent, guardian, child, spouse or sibling
that provision shall be considered omitted from this Note with-          who complies with your procedures unless I revoke this
out affecting the validity or enforceability of the remainder of         consent or unless prohibited by law. I understand that
this Note.                                                               I may revoke this consent by contacting the servicer at
8. This Note may be modified only if you put the modification            1-888-2SALLIE or P.O. Box 9500, Wilkes-Barre, PA
in writing and the modification is agreed to by any borrower or          18773-9500.
cosigner. Any such modification does not require the consent             5. I certify that this loan is a qualified education loan as
of any other borrower or cosigner and will not affect the validi-        described in Section 221(d)(1) of the Internal Revenue Code
ty or enforceability of the remainder of this Note.                      of 1986, 26 U.S.C. §221 (d)(1), and that therefore this loan
9. Your failure to exercise any right hereunder does not consti-         is not dischargeable in bankruptcy except pursuant to 11
tute a waiver thereof. All waivers must be in writing.                   U.S.C. §523 (a)(8). I understand that I must immediately
10. I understand that any communication you are required or              repay any funds that I receive which cannot reasonably be
permitted under the Federal Bankruptcy Code must in writing,             attributed to meeting the student's qualified higher education
must include my account number, and must be sent to P.O.                 expenses related to attendance at the School. I understand
Box 9400, Wilkes-Barre, PA 18773-9400.                                   that failure to complete the educational program undertaken
11. I hereby waive all my defenses to this Note based on                 by the student does not relieve me of any obligation on this




                                                                                                                                                 Tuition Answer Loan Application and Promissory Note 2006-2007
suretyship.                                                              Note.
12. I understand that you may use automated telephone dial-              6. I also certify that: I have read the materials explaining the
ing equipment or an artificial or pre-recorded voice message             loan program that have been provided to me; I have read,
to contact me in connection with this loan or loan application.          understand and agree to the provisions of the program, my
You may contact me at any telephone number I provide in the              responsibilities and my rights under this program, the terms of
application or I provide in the future, even if that number is a         this Note and this “Certification and Consent to Information
cellular telephone number.                                               Sharing.”
13. I acknowledge that I have received a true and exact copy
of this Note.                                                            Q. CORRECTION OF ERRORS
14. A photocopy, facsimile, electronic or other copy of the              All parties to this Note agree to cooperate fully and adjust all
Disclosure Statement, this Note or any Cosigner Notice shall             typographical, computer, calculation or clerical errors discov-
have the same effect for all purposes as the original and a              ered in any or all of the loan documents including the applica-
photocopy, facsimile, electronic or other copy of my signature           tion, Note and Disclosure Statement. In the event this proce-
on the Disclosure Statement, this Note or any Cosigner                   dure is used, all parties involved will be notified and receive a
Notice shall be binding on me.                                           corrected copy of the changed document.
15. I agree to provide promptly, upon request, any additional
information that you may require to identify me, to confirm that         R. BORROWER/COSIGNER/STUDENT RELEASE
I continue to be eligible for this loan, or to confirm that none         I agree that, if a cosigner applicant fails to qualify for this loan,
of the events listed in Section K. End to Interim Period; Whole          but you approve the application on the basis of the creditwor-
Loan Due; Rate after Default has occurred.                               thiness of the student borrower and any other cosigner appli-
                                                                         cant, or on the basis of the borrower, student borrower, and



                                                                     8
         Case 1-17-01085-ess                 Doc 200-12            Filed 03/03/20           Entered 03/03/20 22:39:47



any other cosigner applicant, as applicable, then you may                 - “Claim” means any claim, dispute or controversy between
release said cosigner applicant from liability hereunder, but               you and me that arises from or relates in any way to the
this Note will still bind the student borrower and any remain-              Note, including any dispute arising before the date of this
ing cosigner, or the borrower, student borrower, and any                    Arbitration Agreement and any dispute relating to: (1) the
remaining cosigner, as applicable. As a borrower or cosigner,               Note and any applications, disclosures and other documents
I agree that if the student borrower is released from liability on          relating in any way to the transactions evidenced by the
this loan for any reason, including infancy, I hereby consent to            Note; (2) any insurance or other service or product offered
such release and to my continued liability for this loan after              or made available by or through you in connection with the
such release.                                                               Note, and any associated fees or charges; and (3) any docu-
                                                                            ments, instruments, advertising or promotional materials that
ARBITRATION AGREEMENT                                                       contain information about the Note or any associated insur-
You and I agree that either party may elect to arbitrate—                   ance or other service or product. This includes, without limi-
and require the other party to arbitrate—any Claim under the                tation, disputes concerning the validity, enforceability, arbitra-
following terms and conditions. This Arbitration Agreement is               bility or scope of this Arbitration Agreement or the Note; dis-
part of the Tuition Answer Loan Promissory Note (“Note”).                   putes involving alleged fraud or misrepresentation, breach of
                                                                            contract, negligence or violation of statute, regulation or
A. RIGHT TO REJECT: I may reject this Arbitration                           common law; and disputes involving requests for injunctions
Agreement by sending you a rejection notice by certified or                 or other equitable relief. However, “Claim” does not include
registered mail or by messenger service within 60 days after                any individual action brought by me in small claims court or
the date of my First Disbursement. Any Rejection Notice must                my state’s equivalent court, unless such action is transferred,
include my name, address, telephone number and loan or                      removed, or appealed to a different court. “Claim” does not
account number, and must be sent to Sallie Mae Servicing,                   include any challenge to the validity and effect of the
PO Box 59030, Panama City, FL 32412.                                        Class Action Waiver, which must be decided by a court.

B. IMPORTANT WAIVERS AND WARNING: If you or I elect to                    D. STARTING AN ARBITRATION: To initiate an arbitration,
arbitrate a Claim, you and I both waive the right to: (1) have a          you or I must give written notice of an election to arbitrate.
court or a jury decide the Claim; (2) participate in a class action       This notice may be given after a lawsuit has been filed and
in court or in arbitration, either as a class representative or a         may be given in papers or motions in the lawsuit. If such a
class member, or act as a private attorney general in court or in         notice is given, the Claim shall be resolved by arbitration
arbitration (the “Class Action Waiver”); (3) join or consolidate          under this Arbitration Agreement and the applicable rules of
Claim(s) with claims involving any other person; or (4) obtain            the Administrator then in effect. I must select the
information except as provided herein. WARNING: Other rights              Administrator when I give notice of my election to arbitrate or
are more limited or not available in arbitration.                         within 20 days of your notice; otherwise, you will select the
                                                                          Administrator. The arbitrator will be selected under the
C. DEFINITIONS: In this Arbitration Agreement, the following              Administrator’s rules, except that the arbitrator must be a
definitions will apply:                                                   lawyer with at least ten years of experience or a retired judge.
- “I,” “me” and “my” mean each and every Borrower and
  Cosigner on the Note; the Student on whose behalf the                   E. LOCATION AND COSTS: Any arbitration hearing that I
  proceeds of the Note have been advanced; and the heirs,                 attend will take place in a location that is reasonably convenient




                                                                                                                                                 Tuition Answer Loan Application and Promissory Note 2006-2007
  executors and assigns of all of the foregoing.                          to me. You will consider (and generally honor) any good faith
- “You,” “your” and “yours” mean the Lender; Sallie Mae, Inc.;            request by me for you to bear the fees charged by the
  any Sallie Mae affiliate or subsidiary; all of their parents,           Administrator and the arbitrator and will always pay the fees if
  wholly or majority owned subsidiaries and affiliates; any               required by applicable law. You will not seek reimbursement
  predecessors and successors of these entities; and all offi-            from me of fees you are required to pay or agree to pay on my
  cers, directors and employees thereof. It also includes any             behalf. Each party must pay the expense of that party’s attor-
  party named as a co-defendant with you in a Claim asserted              neys, experts and witnesses, regardless of which party prevails
  by me, such as investors or potential investors, credit                 in the arbitration, unless applicable law otherwise provides.
  bureaus, credit insurance companies, closing agents,
  escrow agents, insurance agents, loan originators, rating               F. DISCOVERY; GETTING INFORMATION: Either party may
  agencies, loan servicers, debt collectors, loan guarantors,             obtain from the other party prior to the hearing any information
  performance bond trustees, tuition recovery funds, the                  available under the Administrator’s rules or any information the
  School, and any of the School’s financial aid offices or offi-          arbitrator determines should be made available.
  cers.
- “Administrator” means, as applicable, the American                      G. EFFECT OF ARBITRATION AWARD: Any court with juris-
  Arbitration Association, 335 Madison Avenue, New York, NY               diction may enter judgment upon the arbitrator’s award. The
  10017, www.adr.org, (800) 778-7879, or the National                     arbitrator’s award will be final and binding, except for: (1) any
  Arbitration Forum, P.O. Box 50191, Minneapolis, MN                      appeal right under the Federal Arbitration Act, 9 U.S.C. §§1
  55405, www.arb-forum.com, (800) 474-2371, provided that                 et seq. (the “FAA”); and (2) Claims involving more than
  the Administrator must not have in place a formal or informal           $50,000. For Claims involving more than $50,000, any party
  policy that is inconsistent with and purports to override the           may appeal the award to a three-arbitrator panel appointed by
  terms of this Arbitration Agreement.                                    the Administrator, which will reconsider de novo any aspect of


                                                                      9
         Case 1-17-01085-ess                 Doc 200-12             Filed 03/03/20   Entered 03/03/20 22:39:47



the initial award that is appealed. The panel’s decision will be
final and binding, except for any appeal right under the FAA.
Except as provided above under the caption “Location and
Costs,” the appealing party will pay the Administrator’s and
arbitrator’s costs of the appeal.

H. GOVERNING LAW: This Arbitration Agreement is made
pursuant to a transaction involving interstate commerce and
shall be governed by the FAA, and not by any state law con-
cerning arbitration. The arbitrator shall follow applicable sub-
stantive law to the extent consistent with the FAA, applicable
statutes of limitation and applicable privilege rules, and shall
be authorized to award all remedies permitted by applicable
substantive law, including, without limitation, compensatory,
statutory and punitive damages (subject to constitutional lim-
its that would apply in court), declaratory, injunctive and other
equitable relief, and attorneys’ fees and costs. Upon the timely
request of either party, the arbitrator shall write a brief expla-
nation of the basis of his or her award.

I. SURVIVAL, SEVERABILITY, PRIMACY: This Arbitration
Agreement shall survive my full payment of the Note; your sale
or transfer of the Note; any legal proceeding to collect a debt
owed by me; any bankruptcy or insolvency; any forbearance
or modification granted pursuant to the Note; and any cancel-
lation, or request for cancellation, of any or all disbursements
under the Note. If any portion of this Arbitration Agreement
cannot be enforced, that portion will be severed, and the rest
of the Arbitration Agreement will continue to apply, provided
that the entire Arbitration Agreement shall be null and void if
the Class Action Waiver is held to be invalid with respect to
any class or representative Claim, subject to any right to
appeal such holding. In the event of any conflict or inconsis-
tency between this Arbitration Agreement and the
Administrator’s rules or the Note, this Arbitration Agreement
will govern; in the event of any conflict or inconsistency
between the Administrator’s rules and the Note, the
Administrator’s rules will govern.




                                                                                                                 Tuition Answer Loan Application and Promissory Note 2006-2007
 IMPORTANT INFORMATION ABOUT PROCEDURES
 FOR OPENING A NEW ACCOUNT
 Federal law requires all financial institutions to obtain, veri-
 fy, and record information that identifies each person who
 opens an account.

 What this means for me: When I apply for a student loan,
 you will ask for my name, address, date of birth, and other
 information that will allow you to identify me. You may
 also ask to see my driver’s license or other identifying
 documents.



 WARNING: KNOWINGLY MAKING ANY FALSE STATE-
 MENT OR REPORT OR WILLFULLY OVERVALUING ANY
 PROPERTY FOR THE PURPOSE OF INFLUENCING IN
 ANY WAY ANY ACTION OF SALLIE MAE BANK ON THE
 APPLICATION OR ON THE LOAN IS A FEDERAL CRIME
 PUNISHABLE BY A FINE OF UP TO $1,000,000 OR
 IMPRISONMENT FOR UP TO 30 YEARS OR BOTH.


                                                                     10
                       Case 1-17-01085-ess            Doc 200-12        Filed 03/03/20       Entered 03/03/20 22:39:47


                                    SALLIE MAE
                                    Truth in Lending Disclosure Notice

                                    Loan Type:   Tuition Answer Loan
                                    Loan Number:
                                    Borrower:    B          . NI
                                    School:      PACE U - NEW YORK

                                                                                                 Questions?       (800) 749-9100
                                    B                 N




                                    August 16, 2006

                                    We are pleased to inform you that your Sallie Mae Tuition Answer Loan has been scheduled for
                                    disbursement. This means that loan funds will be sent to the Payee(s) as indicated on the attached
                                    Truth in Lending Disclosure. This is not a request for payment. Your statement of account and
                                    request for payment will be mailed separately.

                                    What should you do?

                                    1. Thoroughly review the enclosed Truth in Lending Disclosure to familiarize yourself with the
                                       terms of your loan.

                                    2. Keep the Disclosure in a safe place with your Promissory Note and other financial records.

                                    3. Take control of your education loans in repayment and enroll in Manage Your LoansSM.

                                    4. If you have any questions about this Notice, please call Sallie Mae.

                                    Sallie Mae is currently setting up your Manage Your Loans account, and within 30 days, you will
                                    have round the clock, secure online access to your student loans in repayment for as long as you
                                    have an active account with us. Visit www.salliemae.com/manage to make loan payments online,
                                    track account information, apply for forbearance or deferment, and more.


                                    Sallie Mae Bank in Murray, Utah is the originating lender for Sallie Mae Tuition Answer Loan



50 Braintree Hill Park, Suite 300
Braintree, Massachusetts 02184
         Phone 800-749-9100
           fax 800-392-4856
         www.salliemae.com
          Case 1-17-01085-ess           Doc 200-12         Filed 03/03/20        Entered 03/03/20 22:39:47



                                    SALLIE MAE EDUCATION LOAN PROGRAM
                                   TRUTH IN LENDING DISCLOSURE STATEMENT

Loan Number:
                                                           B
                                                           __         .N
                                                                      __       ___________________________
                                                           Name of Primary Borrower

Lender Name and Address:                                   _____________________________________________
Sallie Mae Bank                                            Name of Cosigner
5217 South State Street
Murray, UT 84107 US                                        _____________________________________________
                                                           Name of Cosigner 2

                                                           __
                                                           B           _
                                                                       N         _________________________
                                                           Name of Student Borrower

                                                           _____________________________________________
                                                           August 16, 2006
                                                           Date

This disclosure statement relates to your Sallie Mae Education Loan to be disbursed on 08/22/2006   .
This loan’s interest rate is equal to the Index plus a margin, rounded to the nearest one-fourth of one percent (0.25%). The
current Index is 8.250 % . The margin is 4.500 % . Your current interest rate is 12.750 % . In no event will the interest rate
exceed the maximum rate allowed by law.

 ANNUAL PERCENTAGE                   FINANCE CHARGE                    Amount Financed                    Total of Payments
             RATE                The dollar amount the credit     The amount of credit provided     The amount you will have
The cost of your credit as a     will cost you.                   to you or on your behalf.         paid after you have made all
yearly rate.                                                                                        payments as scheduled.

           13.206 %       (e)           $   21,195.18     (e)             $    9,000.00                   $   30,195.18      (e)

Your payment schedule will be:
Number of payments: (e)        Amount of payments:       (e)      Payments are due monthly on the 22 day of each month: (e)
239                            $ 125.81                                       12/22/2007
1                              $ 126.59                                       11/22/2027



MONTHLY VARIABLE RATE: The interest rate, based on an Index and a Margin, may increase if the Index increases. The
Index is the highest U.S. Prime Rate published in the "Money Rates" section of the Wall Street Journal on the next to the last
New York business day of the month. Any change to the interest rate will take effect on the first day of the following month, but
no more frequently.
    During any period when principal and interest payments are deferred, any increase in the Index will result in a higher amount
of interest capitalized and added to the principal, resulting in higher payments once repayment of principal and interest begins.
For example, if your loan were $9,000 with an initial rate of 11% payable over 15 years, and you deferred payments for two years
prior to repayment, and the Index increased by one percent after one year and remained at that level for the remainder of the
deferral period and through the repayment term, your interest rate would increase to 12%, and your monthly payments would
increase by $8.06.
    During any period when principal payments are deferred but interest payments are being made, any increase in the Index will
result in higher payments. For example, if your loan were $9,000 with an initial rate of 11% payable over 16 years, with interest-
only payments for the first year and principal and interest payments for the next 15 years, and the Index increased by one percent
after one month and remained at that level for the remaining term, your interest rate would increase to 12%, your monthly
payments for the remainder of the first year would increase by $7.50 and for the next 15 years by $5.73.
    During any period when principal and interest payments are being made, any increase in the Index will result in more
payments of the same amount (or the balance due, whichever is less). For example, if your loan were $9,000 with an initial rate
of 11% payable over 15 years, and the Index increased by one percent after one year and remained at that level for the remaining
term, you would make 26 additional payments of the regular monthly payment amount. However, if, because of an increase in
the rate, the regular monthly payment amount is not sufficient to repay your loan in full over the maximum repayment period,
then your monthly payment amount will be increased to the minimum amount necessary to do so.
        Case 1-17-01085-ess              Doc 200-12         Filed 03/03/20         Entered 03/03/20 22:39:47



LATE CHARGES: If payment is more than 15 days late, you may be charged $15.00 or 5% of the amount that is late, whichever
is less, and the interest rate may increase by 2% (for example, from an interest rate of 11% to 13%).
PREPAYMENT: If you pay off early, you will not have to pay a penalty; however, you will not receive a refund of part of the
finance charge.
Please see your promissory note for information about nonpayment, default, the right to accelerate the maturity of the obligation,
prepayment rebates and penalties.
(e) means an estimate

Itemization of Amount Financed:
Total amount financed:                                                  $    9,000.00
Supplemental fee paid (prepaid finance charge):                         $     405.00

Amount(s) disbursed to Payee(s):
Payee(s)                                   Date               Loan Amount               Supplemental Fee   Amount
                                                                                                           Disbursed
BORROWER                                  08/22/2006          $   9,405.00              $   405.00         $ 9,000.00




School Enrolled in:                                                     PACE U - NEW YORK
Principal Amount of Note (amount financed plus supplemental fee):       $    9,405.00

CANCELLATION: If after reviewing this disclosure statement, you are not satisfied with the terms of your loan as
approved, you may cancel the promissory note and all disbursements. To cancel, you must contact us within 5 business days
of the date of this disclosure statement and you must return the funds to us. To contact us to cancel, call 1-800-749-9100.
You are not bound to the credit terms of this loan, and there will be no such agreement, until the later of the disbursement
date, as set forth on the first page, or the date your right to cancel has expired, as set forth herein.


Under the terms of your Note, you may be required to make a minimum monthly payment of $50 per loan. To make
repayment manageable, we may schedule your monthly payment based on a minimum of $50 per account, rather than per
loan, which may make your monthly payment lower and the total interest paid amount higher. If you wish to increase your
minimum monthly payment amount for this loan, please call 1-888-2-SALLIE.
